                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION

AUBRA GROOM,
                                              CASE NO. 2:18-CV-01531
       Petitioner,                            CRIM. NO. 2:17-CR-00159
                                              CHIEF JUDGE EDMUND A. SARGUS, JR.
       v.                                     Magistrate Judge Kimberly A. Jolson

UNITED STATES OF AMERICA,

       Respondent.

                            REPORT AND RECOMMENDATION

       Petitioner, a federal prisoner, brings this Motion to Vacate under 28 U.S.C. § 2255. (Doc.

43). This case has been referred to the Undersigned pursuant to 28 U.S.C. § 636(b) and Columbus’

General Order 14-1 regarding assignments and references to United States Magistrate Judges. This

matter is before the Court on its own motion under Rule 4(b) of the Rules governing Section 2255

Proceedings in the United States District Courts. For the reasons that follow, the Undersigned

RECOMMENDS that the Motion to Vacate under 28 U.S.C. § 2255 (Doc. 43) be DISMISSED.

I. FACTS AND PROCEDURAL HISTORY

       On January 5, 2018, Petitioner pleaded guilty to the charge of possession of a firearm by a

convicted felon, in violation of 18 U.S.C. § 922(g)(1). (Doc. 33). On April 25, 2018, the Court

imposed a sentence of 65-months imprisonment, to be followed by 3 years of supervised release.

(Docs. 39, 40). Petitioner did not file an appeal. On November 27, 2018, he filed this pro se

Motion to Vacate under 28 U.S.C. § 2255. As his sole claim for relief, Petitioner asserts that he

was denied the effective assistance of counsel because his attorney failed to challenge the two-

point enhancement in his recommended Guideline sentence under U.S.S.G. § 3C1.2 for obstruction

of justice. (Doc. 43 at 4; see also PreSentence Investigation Report, ¶ 21, 22). Petitioner relies on
Johnson v. United States, -- U.S. --, --, 135 S.Ct. 2551 (2015), for his argument. The Undersigned

concludes that this claim plainly lacks merit.

II. STANDARD OF REVIEW

       Pursuant to 28 U.S.C. § 2255(a),

       [a] prisoner in custody under sentence of a court established by Act of Congress
       claiming the right to be released upon the ground that the sentence was imposed in
       violation of the Constitution or laws of the United States, or that the court was
       without jurisdiction to impose such sentence, or that the sentence was in excess of
       the maximum authorized by law, or is otherwise subject to collateral attack, may
       move the court which imposed the sentence to vacate, set aside or correct the
       sentence.

To obtain relief under 28 U.S.C. § 2255, a prisoner must allege either “(1) an error of constitutional

magnitude; (2) a sentence imposed outside the statutory limits; or (3) an error of fact or law that

was so fundamental as to render the entire proceeding invalid.” Short v. United States, 471 F.3d

686, 691 (6th Cir. 2006) (internal quotation marks omitted).

       In addition, “it is well-established that a § 2255 motion ‘is not a substitute for a direct

appeal.’” Ray v. United States, 721 F.3d 758, 761 (6th Cir. 2013) (quoting Regalado v. United

States, 334 F.3d 520, 528 (6th Cir. 2003) (citing United States v. Frady, 456 U.S. 152, 167–68

(1982))). Accordingly, if a claim could have been raised on direct appeal, but was not, the Court

will not consider the claim via a § 2255 motion unless the petitioner shows: (1) cause and actual

prejudice to excuse his failure to raise the claim previously; or (2) that he is “actually innocent” of

the crime. Ray, 721 F.3d at 761 (citing Bousley v. United States, 523 U.S. 614, 622 (1998)).

III. DISCUSSION

       Petitioner asserts that he was denied the effective assistance of counsel as guaranteed by

the Sixth Amendment to the United States Constitution. See Strickland v. Washington, 466 U.S.

668, 686 (1984). To prevail on such a claim, a petitioner must demonstrate both that counsel’s



                                                  2
performance was deficient, or that counsel “made errors so serious that counsel was not

functioning as the ‘counsel’ guaranteed” by the Sixth Amendment, and that this deficient

performance prejudiced the petitioner. Id. at 687. This showing requires that defense counsel’s

errors were so serious as to deprive the defendant of a fair and reliable trial. Id.

       “Surmounting Strickland’s high bar is never an easy task.” Padilla v. Kentucky, 599 U.S.

356, 371 (2010). Given the difficulties inherent in determining whether an attorney’s performance

was constitutionally deficient, “a court must indulge a strong presumption that counsel’s conduct

falls within the wide range of reasonable professional assistance....” Strickland, 466 U.S. at 689.

Nevertheless, “[a]n error by counsel, even if professionally unreasonable, does not warrant setting

aside the judgment of a criminal proceeding if the error had no effect on the judgment.” Id. at 691.

A petitioner, therefore, must show prejudice in order to prevail on a claim of ineffective assistance

of counsel. Id. at 692. In order to establish prejudice, a petitioner must demonstrate that a

reasonable probability exists that, but for counsel’s errors, the result of the proceedings would have

been different. Id. at 694. “A reasonable probability is a probability sufficient to undermine

confidence in the outcome.” Id. Because a petitioner must satisfy both prongs of Strickland to

demonstrate ineffective assistance of counsel, should a court determine that the petitioner has

failed to satisfy one prong, it need not consider the other. Id. at 697.

       Here, Petitioner asserts that his attorney rendered constitutionally deficient counsel by

failing to challenge the enhancement of his sentence under U.S.S.G. § 3C1.2, which provides for

a two-level increase in a defendant’s recommended Guideline sentence for recklessly creating a

substantial risk of death or serious bodily injury to another person in the course of fleeing from a

law enforcement officer. More specifically, Petitioner argues that counsel should have used the

Supreme Court’s decision in Johnson v. United States to challenge the enhancement. Johnson,



                                                  3
however, does not assist the Petitioner. In that case, the United States Supreme Court held that the

“residual clause” of 18 U.S.C. § 924(e)(2)(B)(ii) of the Armed Career Criminal Act (“ACCA”)

was unconstitutionally vague. Petitioner was not sentenced under that provision. Further, the

Supreme Court has subsequently held that the advisory United States Sentencing Guidelines are

not subject to a vagueness challenge under the Due Process Clause:

       Unlike the ACCA, however, the advisory Guidelines do not fix the permissible
       range of sentences. To the contrary, they merely guide the exercise of a court’s
       discretion in choosing an appropriate sentence within the statutory range.
       Accordingly, the Guidelines are not subject to a vagueness challenge under the Due
       Process Clause.

Beckles v. United States, 580 U.S. --, 137 S.Ct. 886, 892 (2017).

       Additionally, Petitioner does not indicate, and the record does not reflect, any other basis

on which counsel could have successfully challenged this sentencing enhancement. The agreed-

upon Statement of Facts indicates that Petitioner fled at a high rate of speed from police when they

attempted to initiate a traffic stop of his vehicle. (Doc. 32, PAGEID # 76). These facts are

sufficient to support the enhancement of his sentence for obstruction of justice under U.S.S.G.

§ 3C1.2.   See, e.g., United States v. Rapp, 39 F. App’x 198, 201 (6th Cir. 2002) (“This

enhancement does not require evidence that an ‘identifiable individual’ was endangered by a

defendant’s conduct.’”) (citing United States v. Valdez, 146 F.3d 547, 554 (8th Cir. 1998)). In

sum, Petitioner has not—and cannot—demonstrate that his counsel performed deficiently by not

challenging the obstruction of justice enhancement.

V. RECOMMENDED DISPOSITION

       Therefore, it is RECOMMENDED that the Motion to Vacate under 28 U.S.C. § 2255 be

DENIED.




                                                 4
                                     Procedure on Objections

       If any party objects to this Report and Recommendation, that party may, within fourteen

(14) days of the date of this report, file and serve on all parties written objections to those specific

proposed findings or recommendations to which objection is made, together with supporting

authority for the objection(s). A judge of this Court shall make a de novo determination of those

portions of the report or specified proposed findings or recommendations to which objection is

made. Upon proper objections, a judge of this Court may accept, reject, or modify, in whole or in

part, the findings or recommendations made herein, may receive further evidence or may recommit

this matter to the magistrate judge with instructions. 28 U.S.C. § 636(b)(1).

       The parties are specifically advised that failure to object to the Report and

Recommendation will result in a waiver of the right to have the district judge review the Report

and Recommendation de novo, and also operates as a waiver of the right to appeal the decision of

the District Court adopting the Report and Recommendation. See Thomas v. Arn, 474 U.S. 140,

(1985); United States v. Walters, 638 F.2d 947 (6th Cir. 1981).

       The parties are further advised that, if they intend to file an appeal of any adverse decision,

they may submit arguments in any objections filed, regarding whether a certificate of appealability

should issue.

       Date: December 4, 2018                          /s/ Kimberly A. Jolson
                                                       KIMBERLY A. JOLSON
                                                       UNITED STATES MAGISTRATE JUDGE




                                                   5
